COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION

 Cause Number:              01-19-00568-CV
 Trial Court Cause
 Number:                    2015-17893
 Style:                     BMLA, Inc. D/B/A Murphy’s Deli
                            v. Keziah Jordan
 Date motion filed*:        December 15, 2021
 Type of motion:            Motion for Extension of Time
 Party filing motion:       Appellee
 Document to be filed:      Motion for En Banc Reconsideration

Is appeal accelerated?      Yes        No

 If motion to extend time:
          Original due date:                             December 17, 2021
          Number of previous extensions granted:         1
          Date Requested:                                January 18, 2022

Ordered that motion is:

             Granted
                   If document is to be filed, document due: January 18, 2022
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                        The Court will not grant additional motions to extend time.
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________




Judge's signature: /s/ April L. Farris
                          Acting individually           Acting for the Court

Date: December 21, 2021